ORDER
The plaintiff Sharon Sladen has filed a premature appeal from a hearing before a Family Court magistrate. At the hearing, the magistrate was considering several motions filed by the plaintiff, including a motion to adjudge the defendant in contempt for failing to reimburse her for daycare expenses, and a motion for reimbursement of lost wages. Following the presentation of various arguments on the motions, the magistrate continued the hearing. The plaintiff then filed the instant appeal.
The defendant, Michael Sladen, asserts that plaintiffs appeal is premature and interlocutory, and therefore, not renewable. We agree. “It is well settled that this court will only entertain a direct appeal from a final order.” Anjoorian v. Kilberg, 711 A.2d 638, 638 (R.I.1998) (mem.). Here, there had been no ruling at all, much less a final order. Moreover, even if there had been a final order, an appeal would still be improper pursuant to G.L. 1956 § 14-l-52(b). That statute provides that a petition for writ of certiorari is the proper method of review for Family Court orders “relating to modification of alimony or of child support, or a finding of contempt for failure to pay alimony or child support * * *.”
Because the order appealed from is interlocutory, and because an appeal would not be the proper method of review in any event, we deny and dismiss the plaintiffs appeal.